          Case 1:20-cv-03030-RJL Document 24 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; MARLA LOPEZ,                                  No. 20 Civ. 03030 (RJL)

                        Plaintiffs,                           NOTICE OF DISMISSAL

        -against-

 DONALD J. TRUMP, in his individual and
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; and CHAD F. WOLF, in his
 official capacity as Acting Secretary of Homeland
 Security,

                        Defendants.



               Plaintiffs, by their undersigned counsel, hereby notice the dismissal of this action

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).



                      -- SEE NEXT PAGE FOR SIGNATURE BLOCK --




                                                 1
        Case 1:20-cv-03030-RJL Document 24 Filed 10/30/20 Page 2 of 2




Date: October 30, 2020

                                         Respectfully submitted,

                                         MEHRI & SKALLET, PLLC


                                         By:_/s/ Michael D. Lieder_______________
                                         Cyrus Mehri
                                         Michael Lieder
                                         1250 Connecticut Ave., NW, Suite 300
                                         Washington, DC 20036
                                         cmehri@findjustice.com
                                         mlieder@findjustice.com

                                         EMERY CELLI BRINCKERHOFF ABADY
                                         WARD & MAAZEL LLP

                                         Matthew D. Brinckerhoff (pro hac vice pending)
                                         Jonathan S. Abady (pro hac vice pending)
                                         Samuel Shapiro (pro hac vice pending)
                                         Marissa R. Benavides (pro hac vice pending)
                                         600 Fifth Avenue, 10th Floor
                                         New York, NY 10020
                                         Tel: 212-763-5000
                                         mbrinckerhoff@ecbawm.com
                                         jabady@ecbawm.com
                                         sshapiro@ecbawm.com
                                         mbenavides@ecbawm.com

                                         FREE SPEECH FOR PEOPLE

                                         Ronald Fein (D.D.C. Bar No. MA0012)
                                         rfein@freespeechforpeople.org
                                         Gillian Cassell-Stiga (pro hac vice pending)
                                         gillian@freespeechforpeople.org
                                         John Bonifaz (pro hac vice pending)
                                         jbonifaz@freespeechforpeople.org
                                         Ben Clements (pro hac vice pending)
                                         bclements@freespeechforpeople.org
                                         1320 Centre Street, Suite 405
                                         Newton, MA 02459
                                         Telephone: (617) 244-0234

                                         Counsel for Plaintiffs


                                     2
